Citation Nr: 0014030	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a videoconference hearing before a 
member of the Board in December 1999.  At that time, he 
withdrew the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 from appellate 
consideration.  


REMAND

The veteran is claiming service connection for PTSD as a 
result of his service in the Republic of Vietnam.  It is 
noted that during his hearing the veteran testified that he 
had been exposed to numerous stressful events while detailed 
to different fire bases throughout the northern portion of 
South Vietnam. 

While the case was pending before the Board, the veteran 
submitted pertinent VA outpatient records covering a period 
treatment at the mental health clinic from 1997 to 1999.  
These records show treatment for PTSD.  Although an 
accompanying document indicated that a waiver had been 
previously submitted, no such waiver is of record.  The RO 
has not had the opportunity to review these records.

In order to ensure the veteran's right of due process, the 
case is remanded for the following:

1.  It is requested that the RO review 
all of the evidence submitted since the 
most recent supplemental statement of the 
case, to include the hearing testimony 
and the VA medical records received by 
the Board in March 2000. 

2.  Thereafter, following all development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




